Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 , including the fee set forth in 37 CFR 1.17(e) , was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 , and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 . Applicant’s submission filed on 07/29/2022  has been entered.
By this Amendment, the Applicant amended claims 9 and 13-16 and canceled claims 11. Claims 9-10 and 12-17 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 07/29/2022 have been fully considered.
Claim Rejections
35 USC 102/103
On page(s) 4-5 of the Response, the Applicant asserts that King does not explicitly or implicitly disclose that each of the end regions has a coupling element that is an integral part of the component body of the transmission element, and that each coupling element forms a ball receptacle of a ball joint connection.
King does not explicitly or implicitly disclose that each of the end regions has a coupling element that is an integral part of the component body of the transmission element, and that each coupling element forms a ball receptacle of a ball joint connection. 
Rather, King explicitly discloses that only one of the end portions of the actuator linkage includes a bearing opening (16, 116, 216, 316, 416, ...) sized and configured to receive a bearing race 18 and a rod end ball 20 (see paragraphs 25-30). King explicitly discloses that the second end portion includes an aperture (317, 417, 517, ...)).  
Neither Figures 8 to 14 nor the respective description (see paragraphs 31-33) disclose that the second end portion has a coupling element being an integral part of the component body and forming a ball receptacle. 
Rather, King discloses that: "The bearing housing also includes a threaded portion 718 extending from the rod end housing. In this case, the threaded portion includes female threads" (see paragraph 31; emphasis added). 
Thus, King does not disclose that each of said coupling elements is provided with a separate spring element or at least one spring element integrally formed on said component body.

The Examiner disagrees with the Applicant’s argument. 
However, to promote compact prosecution, new grounds of rejection are presented.

On page(s) 5-6 of the Response, the Applicant asserts that the cited portion of MPEP 2125 does not apply because the shown feature is not unintended and is not unexplained in the specification. 
The Examiner disagrees with the Applicant’s argument.  
However, to promote compact prosecution, new grounds of rejection are presented below, which relies on Heidingsfelder et al. (US 20150107404), which clearly discloses, in the specification and the drawings, a transmission element that includes a ball joint at each end.

On page(s) 6-7 of the Response, the Applicant asserts that no spring element is present or necessary in the prior art (King) and thus no spring force is applied. 
The Examiner disagrees with the Applicant’s argument.  
First, the applicant’s specification identifies that the spring element is a securing tab 86, as shown in Fig. 5. Similarly, King discloses a flange 932, as shown in Figs. 12-14. A person of ordinary skill in the art would understand that a tab is a type of flange. Thus, a person of ordinary skill in the art would realize that the King’s flange 932 is constructed in the same manner as the applicant’s tab 86 and, consequently, a spring element.
Second, King discloses the spring force as claimed. Claim 9 recites, “wherein said separate spring element or said at least one spring element integrally formed on said component body is configured to apply a preloaded spring force to a respective joint ball, in order to secure the respective joint ball in the respective said ball receptacles of the respective ball joint connection of said transmission element.” As claimed, the preloaded spring force required is merely the force necessary to secure the respective joint ball. Moreover, a specific spring force is not disclosed in the specification or the claims.   Thus, the BRI of “preloaded spring force” can be in a range starting from zero (0) and increasing as long as it secures the joint ball in the ball receptacle. Therefore, King discloses the “preloaded spring force” because King discloses flange segments 932 that prevent the ball 912 from falling out, thus securing said ball in said receptacle (Para [0033]).
Alternatively, the amount of preloaded spring force applied is a results effective variable (MPEP 2144.05 II).  Since at least 1928 (US 1,918,395 (Col. 1 lines 23-28)), it has been well known in the art that noise and vibration are problems to be solved and that persons of ordinary skill in the art commonly use springs to achieve desirable noise levels (US 20180334953 (Para [0017]), US 20180223727 (Para [0004]), and US 1,918,239 (Col. 1 lines 23-28)). Thus, a person having ordinary skill in the art would have recognized that the preloaded spring force is a result-effective variable used to minimize the rattling of the ball in the ball joint. 

Current Objections and Rejections
Claim Objections
Informalities
Claim(s) 15 and 16 is/are objected to because of the following informalities: 
 1) Claim(s) 15 and 16 is/are objected to because they recite “a ball receptacle,” which was already recited in claim 1.  The examiner suggests amending the claims to recite “the ball receptacle.”  
	
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20150098750) in view of Heidingsfelder et al. (US 20150107404).
Claim 9
Regarding Claim 9, King discloses [a] turbocharger (Para [0025]) for a combustion engine (Para [0002]), the turbocharger comprising:
an adjusting device (Para [0029] discloses a waste gate which the present application clarifies may be a waste gate) for matching an operating behavior of the turbocharger to an operating behavior of the combustion engine; 
an actuating actuator (Para [0029] discloses a linkage intended for use with waste gate actuators) for actuating said adjusting device; and 
a transmission element (linkage 605 Para [0030]) for transmitting a manipulated variable of said actuating actuator to said adjusting device; 
said transmission element being coupled directly or indirectly to said actuating actuator at a first coupling point (610 is a type of coupling point) and to said adjusting device at a second coupling point (612 is a type of coupling point);
said transmission element having a one-part component body (Fig. 7, copied below) that extends from said first coupling point to said second coupling point along a longitudinal axis and said component body having a respective coupling element (616, 617) at each of an end region facing said first coupling point for coupling to said actuating actuator and at an end region facing said second coupling point for coupling to said adjusting device (Para [0030]); 

    PNG
    media_image1.png
    406
    608
    media_image1.png
    Greyscale

and 
(Fig. 7), (912) connection in said component body; 
(932) integrally formed on said component body; and
wherein said separate spring element or said at least one spring element integrally formed on said component body is configured to apply a preloaded spring force  to a respective joint ball, in order to secure the respective joint ball in the respective said ball receptacles of the respective ball joint connection of said transmission element (King  discloses a preloaded spring force sufficient to secure the joint ball in the ball receptacle. As claimed, the preloaded spring force required is merely the amount of force required to secure the respective ball joint which can be in a range starting from zero (0) and increasing as long as it secures the joint ball in the ball receptacle. Thus, the BRI of “preloaded spring force” can be in a range starting from zero (0) and increasing as long as it secures the joint ball in the ball receptacle.).
King discloses all of the essential features of the claimed invention except 
wherein each of said coupling elements 
However, Heidingsfelder teaches 
wherein each of said coupling elements (13, 14 copied below) (13, 14)

    PNG
    media_image2.png
    226
    535
    media_image2.png
    Greyscale

While King discloses a ball receptacle at one end, it does not explicitly disclose a ball receptacle at both ends of the component body.  Heidingsfelder teaches a ball receptacle at both ends of the component body. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Heidingsfelder to modify King’s linkage 605 such that the second end portions 612 includes an identical bearing opening 616 to first end portion 610 in order to receive ball 912 because Heidingsfelder explicitly motivates including a ball joint at each end because doing so allows the link to accept a small axial offset without there being any influence on the hysteresis of the overall system (Heidingsfelder Para [0026]).

Claim 10
Regarding Claim 10, King, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 9, wherein said component body is a one-part shaped sheet metal part (605) produced from a metal sheet or a sheet metal strip by a process selected from the group consisting of a punching and bending method, a punching and deep-drawing method, and a deep-drawing method (Para [0006 and 0033] discloses stamping and a person of ordinary skill in the art would recognize that punching is a type of stamping.  Alternatively, producing a component as claimed is a product by process.  To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See also MPEP § 2113.) Here, while King does not disclose the method of making the product, it does disclose the finished product.).

Claim 12
Regarding Claim 12, King discloses [t]he turbocharger according to claim 9, wherein said component body of said transmission element is formed with at least one bead and/or protrusion (630) in a direction of the longitudinal axis of said component body in order to stabilize said component body.

Claim 15
Regarding Claim 15, King discloses [t]he turbocharger according to claim 9, wherein each said ball receptacle of the respective said coupling element has two ball seat tabs (932; King discloses a plurality of circumferentially spaced flange segments 932.  A plurality includes two or more.), which are cut out of said component body, lie opposite one another and are bent up out of a plane of said component body in opposite directions to the joint ball, as a ball receptacle for the joint ball, and, on both sides of said ball receptacle, in each case one securing tab, which is bent over in the direction of the joint ball, on said component body, and wherein the respective said securing tab is bent over so far in a direction of the joint ball that said securing tab rests resiliently against the joint ball and acts as said spring element formed integrally on the component body for securing the joint ball in the respective said ball receptacle (Fig. 13 reproduced below).

    PNG
    media_image3.png
    397
    261
    media_image3.png
    Greyscale

Claim 17
Regarding Claim 17, King discloses [a] method which comprises: 
producing a component body as a one-part shaped sheet metal part from a metal sheet or a sheet metal strip by a process selected from the group consisting of a punching and bending method, a punching and deep-drawing method, and a deep-drawing method (Para [0006 and 0033] discloses stamping and a person of ordinary skill in the art would recognize that punching is a type of stamping.  Alternatively, producing a component as claimed is a product by process.  To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See also MPEP § 2113.) Here, while King does not disclose the method of making the product, it does disclose the finished product.); and 
providing a turbocharger (Para [0025]) for a combustion engine (Para [0002]), the turbocharger including: 
an adjusting device (Para [0029] discloses a waste gate which the present application clarifies may be a waste gate) for matching an operating behavior of the turbocharger to an operating behavior of the combustion engine, 
an actuating actuator (Para [0029] discloses a linkage intended for use with waste gate actuators) for actuating said adjusting device, and 
a transmission element (linkage 605 Para [0030]) for transmitting a manipulated variable of said actuating actuator to said adjusting device, 
said transmission element being coupled directly or indirectly to said actuating actuator at a first coupling point (610 is a type of coupling point) and to said adjusting device at a second coupling point (612 is a type of coupling point); 
said transmission element including said one-part component body (Fig. 7, copied above), said component body extending from said first coupling point to said second coupling point along a longitudinal axis and said component body having a respective coupling element (616, 617) at each of an end region facing said first coupling point for coupling to said actuating actuator and at an end region facing said second coupling point for coupling to said adjusting device, 
wherein each of said coupling elements is an integral part of said component body (Fig. 7), (912) connection in said component body; 
(932) integrally formed on the component body, and 
wherein said separate spring element or said at least one spring element integrally formed on the component body is configured to apply a preloaded spring force to a respective joint ball in order to secure the respective joint ball in the respective said ball receptacles of the respective ball joint connection of said transmission element (King  discloses a preloaded spring force sufficient to secure the joint ball in the ball receptacle. As claimed, the preloaded spring force required is merely the amount of force required to secure the respective ball joint which can be in a range starting from zero (0) and increasing as long as it secures the joint ball in the ball receptacle. Thus, the BRI of “preloaded spring force” can be in a range starting from zero (0) and increasing as long as it secures the joint ball in the ball receptacle.).
King discloses all of the essential features of the claimed invention except 
wherein each of said coupling elements forms a ball receptacle of a ball joint connection in said component body; and
wherein each of said coupling elements is provided with a separate spring element or at least one spring element integrally formed on said component body
However, Heidingsfelder teaches 
wherein each of said coupling elements (13, 14) forms a ball receptacle of a ball joint connection in said component body; and
wherein each of said coupling elements is provided with a separate spring element or at least one spring element integrally formed on said component body
Essentially, King discloses all of the claimed elements except a ball receptacle at each end of the component body.  Heidingsfelder teaches a ball receptacle at each end of the component body. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Heidingsfelder to modify King’s linkage 605 such that the second end portions 612 include identical bearing opening 616 to first end portion 610 in order to receive ball 912 because including a ball joint at each end allows the link to accept a small axial offset without there being any influence on the hysteresis of the overall system (Heidingsfelder Para [0026]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20150098750) in view of Heidingsfelder et al. (US 20150107404) in further view of Paulov (US 20180230899).
Claim 16
Regarding Claim 16, King, as modified by Heidingsfelder, discloses [t]he turbocharger according to claim 9, (932), which is bent over in the direction of the joint ball, on said component body, and wherein the respective said securing tab is bent over so far in a direction of the joint ball that said securing tab rests resiliently against the joint ball and acts as said spring element formed integrally on the component body for securing the joint ball in the respective said ball receptacle.
King discloses all of the essential features of the claimed invention except
wherein each said ball receptacle of the respective said coupling element has a spherical cap, which is formed in said component body in an opposite direction to the joint ball, forming a ball receptacle for the joint ball,
However, Paulov teaches 
wherein each said ball receptacle of the respective said coupling element has a spherical cap (23), which is formed in said component body in an opposite direction to the joint ball, forming a ball receptacle for the joint ball,
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Paulov to use a spherical cap to make contact at one contact point at all times during the operation of the actuating device (Paulov Para [0034]).

Allowable Subject Matter
Claims 13-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claim(s) 13-14 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. 
Regarding claim 13, King, as modified by Heidingsfelder and Hufferd is representative of the art in this field, which discloses:
13. The turbocharger according to claim 9, except wherein each said ball receptacle is a cylindrical, pot-shaped depression (830) with a pot bottom, a pot wall and a circular shoulder or opening in said pot bottom, forming a ball seat (816) for a joint ball, and 
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 13, in claim 13 the prior art of record does not teach:
said pot wall is formed with at least one pot wall aperture (shown in Applicant’s Fig. 2 as pot wall aperture 84) for securing the joint ball in the respective said ball receptacle.
 
    PNG
    media_image4.png
    722
    607
    media_image4.png
    Greyscale

Regarding claim 14, King, as modified by Heidingsfelder and Hufferd is representative of the art in this field, which discloses:
14. The turbocharger according to claim 9, wherein each said ball receptacle of the respective said coupling element is a circular opening (Fig. 12 shows a circular opening to receive the ball 912 and race insert 916) in said component body, forming a ball seat for the joint ball, each having a securing tab (932) on said component body, bent over in a direction of the joint ball, on both sides of said ball seat, and 
Specifically, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 14, in claim 14 the prior art of record does not teach:
wherein the respective said securing tab is formed with at least one securing tab aperture (shown in Applicant’s Fig. 3 as securing tab aperture 86) for receiving said separate spring element for securing the joint ball in the respective said ball receptacle.

    PNG
    media_image5.png
    640
    914
    media_image5.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746